Case 2:19-cv-07171-PA-KS Document 126 Filed 11/20/19 Page 1 of 4 Page ID #:1199



 1   Clark Hill PLC
     Giel Stein (IL SBN 6275990)
 2   Maureen J. Moody (IL SBN 6327343)
     CLARK HILL PLC
 3   Pro Hac Vice
     gstein@clarkhill.com
 4   mmoody@clarkhill.com
     130 E. Randolph Street, Suite 3900
 5   Chicago, Illinois 60601
     Telephone: (312) 985-5900
 6   Facsimile: (312) 985-5979
 7
     Datev 'Dave' Shenian (CA SBN 166705)
 8   Local Counsel
     CLARK HILL PLC
 9
     dshenian@ClarkHill.com
10   1055 West Seventh Street, Suite 2400
11   Los Angeles, CA 90017
     Telephone: (213) 891-9100
12   Facsimile: (213) 488-1178
13
                                  UNITED STATES DISTRICT COURT
14
15                           CENTRAL DISTRICT OF CALIFORNIA

16   SCOTT MEIDE, DAVID HEGLAND,                    CASE NO. 2:19-CV-07171-PA (KSx)
17   DAWN HEGLAND, MERLYN
     HEGLAND, NATHAN HILL, AND                      AMENDED CERTIFICATION
18   KYLE A. JANES,                                 AND NOTICE OF INTERESTED
19                                                  PARTIES
                                 Plaintiffs,
20                                                          (Local Rule 7.1-1)
21           v.
                                                    Judge: Hon. Percy Anderson
22   NOAH CENTINEO, ET AL.,                         Complaint Filed: August 16, 2019
23
                                 Defendants.
24
25                         AMENDED CERTIFICATION AND NOTICE OF

26                                        INTERESTED PARTIES

27
28
               AMENDED CERTIFICATION AND NOTICE OF INTERESTED PARTIES

     98700\392820\222733894.v1
Case 2:19-cv-07171-PA-KS Document 126 Filed 11/20/19 Page 2 of 4 Page ID #:1200




 1         TO THE CLERK OF THE ABOVE, ALL INTERESTED PARTIES
 2   AND THEIR ATTORNEYS OF RECORD:
 3           The undersigned, counsel of record for Defendants Gregory V. Centineo,
 4   Kellee Centineo, Nicholas J. Centineo, Noah Centineo, Robert J. Centineo, Tara K.
 5   Glazer, Agnes M. King, John A. King, Natalie J. King, Brandon Kramer, Gregory
 6   W. Kramer, Joy M. Kramer, Wayne D. Kramer, Robert Laimo, Marc J. Lane,
 7   Christopher J. McGarahan, Julie C. Natale, James E. Roberts, Jr., Peter Velardi,
 8   and The Velardi Group, LLC certifies that the following listed parties may have a
 9   pecuniary interest in the outcome of this case. These representations are made to
10   enable the Court to evaluate possible disqualification or recusal:
11   PARTY                                         CONNECTION/INTEREST
12   Kellee Centineo                               Individual Defendant
13   Nicholas J. Centineo                          Individual Defendant
14   Robert J. Centineo                            Individual Defendant
15   Tara K. Glazer                                Individual Defendant
16   John A. King                                  Individual Defendant
17   Natalie J. King                               Individual Defendant
18   Gregory V. Centineo                           Individual Defendant
19   Noah Centineo                                 Individual Defendant
20   Agnes M. King                                 Individual Defendant
21   Brandon Kramer                                Individual Defendant
22   Gregory W. Kramer                             Individual Defendant
23   Joy M. Kramer                                 Individual Defendant
24   Wayne D. Kramer                               Individual Defendant
25   Robert Laimo                                  Individual Defendant
26   Marc J. Lane                                  Individual Defendant
27   Christopher J. McGarahan                      Individual Defendant
28
               AMENDED CERTIFICATION AND NOTICE OF INTERESTED PARTIES

     98700\392820\222733894.v1
Case 2:19-cv-07171-PA-KS Document 126 Filed 11/20/19 Page 3 of 4 Page ID #:1201




 1   Julie C. Natale                         Individual Defendant
 2   James E. Roberts, Jr.                   Individual Defendant
 3   Peter Velardi                           Individual Defendant
 4   The Velardi Group, LLC                  Corporate Defendant
 5
 6   DATED: November 20, 2019           By: /s/ Giel Stein

 7                                           Counsel for: Gregory V. Centineo,
                                             Kellee    Centineo,    Nicholas   J.
 8                                           Centineo, Noah Centineo, Robert J.
                                             Centineo, Tara K. Glazer, Agnes M.
 9                                           King, John A. King, Natalie J. King,
                                             Brandon Kramer, Gregory W.
10                                           Kramer, Joy M. Kramer, Wayne D.
                                             Kramer, Robert Laimo, Marc J. Lane,
11                                           Christopher J. McGarahan, Julie C.
                                             Natale, James E. Roberts, Jr., Peter
12                                           Velardi, and The Velardi Group, LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
               AMENDED CERTIFICATION AND NOTICE OF INTERESTED PARTIES

     98700\392820\222733894.v1
Case 2:19-cv-07171-PA-KS Document 126 Filed 11/20/19 Page 4 of 4 Page ID #:1202




 1   TO: Via ECF
     All Counsel of Record
 2
 3
                                 CERTIFICATE OF SERVICE
 4
 5           The undersigned hereby certifies that a true and correct copy of the

 6   foregoing document was served this day upon the attorneys of record for each
 7
     other party in the action via ECF. The undersigned further certifies that Plaintiffs
 8
 9   Nathan Hill and Kyle A. Janes were served via Email.

10            Nathan Hill                      Kyle A. Janes
11            3260 Vail Avenue                 14987 120th Street
              Ellsworth, Iowa 50075            Alden, Iowa 50006
12            Email: turkey@netins.net         Email: janesfarms88@gmail.com
13
14                                                CLARK HILL PLC
15
16                                              /s/ Giel Stein
17                                              Counsel for: Gregory V. Centineo,
                                                Kellee Centineo, Nicholas J. Centineo,
18                                              Noah Centineo, Robert J. Centineo,
19                                              Tara K. Glazer, Agnes M. King, John
                                                A. King, Natalie J. King, Brandon
20                                              Kramer, Gregory W. Kramer, Joy M.
21                                              Kramer, Wayne D. Kramer, Robert
                                                Laimo, Marc J. Lane, Christopher J.
22                                              McGarahan, Julie C. Natale, James E.
23                                              Roberts, Jr., Peter Velardi, and The
                                                Velardi Group, LLC
24
25   Dated: November 20, 2019
26
27
28
               AMENDED CERTIFICATION AND NOTICE OF INTERESTED PARTIES

     98700\392820\222733894.v1
